Citation Nr: 0820271	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-07 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date prior to November 3, 
2003, for the award of service connection for chronic 
obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1968.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the rating decision, the RO granted service 
connection for chronic obstructive pulmonary disease (COPD) 
and assigned a 60 percent evaluation, effective November 3, 
2003.  The veteran contests the effective date assigned for 
the grant of service connection for COPD.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  On November 19, 1968, the veteran filed a claim for 
service connection for an asthmatic condition, congestion of 
the chest, and difficulty breathing.  

3.  In a January 1969 rating decision, the RO denied service 
connection for asthmatic bronchitis.  The veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal the decision.  

4.  On November 3, 2003, the RO received the veteran's claim 
for service connection for COPD.  

5.  By rating decision dated July 2004, the RO granted 
service connection for COPD.  A 60 percent evaluation was 
assigned, effective from November 3, 2003.

6.  The RO was not in possession of any communication prior 
to November 3, 2003, that can reasonably be construed as a 
formal or informal claim for entitlement to service 
connection for COPD.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 3, 2003, 
for the grant of service connection for COPD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection for COPD was established in July 2004, and 
the RO assigned a 60 percent disability evaluation, effective 
November 3, 2003, the date of receipt of the veteran's claim.  
During the May 2008 hearing, the veteran testified that his 
COPD was misdiagnosed as bronchial asthma in 1968, and as 
such, the effective date for the grant of service connection 
for COPD should be November 19, 1968, the date of receipt of 
his previous claim for entitlement to service connection for 
asthmatic bronchitis.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2007).  The effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  Id.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, formal and informal, for benefits and 
is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).
  
The U.S. Court of Appeals for Veterans Claims (Court) has 
made it plain that the date of the filing of a claim is 
controlling in determinations as to effective dates.  See 
Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan 
v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 
Vet .App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 
(1997).  In Lalonde, the Court stated that the effective date 
of an award of service connection is not based upon the date 
of the earliest medical evidence demonstrating entitlement 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  Id.  

In this case, the veteran filed a formal claim for 
entitlement to service connection for an "[a]sthmatic 
condition, congestion of chest, difficulty breathing" on 
November 19, 1968.  On January 28, 1969, the RO denied 
service connection for asthmatic bronchitis.  Notice of that 
determination and of his appellate rights was issued to the 
veteran on February 7, 1969.  The veteran did not file a 
notice of disagreement with this determination and the claim 
became final.  38 U.S.C.A. § 7105.  Additionally, between 
February 7, 1969 and November 3, 2003, neither the veteran 
nor his service representative filed a service connection 
claim for COPD or requested that the previously denied 
service connection claim for asthmatic bronchitis be 
reopened.  In fact, a review of the claims file shows that 
there was no communication concerning this claim from the 
veteran or his service representative between 1969 and 2003.  
It was not until November 3, 2003, that the RO received the 
veteran's claim, seeking service connection for COPD.

The veteran has asserted that he is entitled to an earlier 
effective date prior to November 3, 2003, for his service-
connected COPD because he was unaware that he was able to 
appeal the adverse rating decision.  Alternatively, as 
previously stated, he also contends that his COPD was 
misdiagnosed during his active service.  Specifically, the 
veteran points to the June 2004 VA examiner's statement 
indicating that the diagnosis of asthmatic bronchitis that 
was made in 1968 was an "error."  However, regardless of 
whether the veteran's claim is viewed as a request to reopen 
a previously denied service connection claim for asthmatic 
bronchitis or as a new claim of entitlement to service 
connection for COPD, the law and regulations on effective 
dates of awards of disability compensation are clear.  The 
effective date of an original claim for compensation or a 
claim for compensation reopened after a final disallowance is 
the date that entitlement arose or the date that the claim 
was received by VA, whichever is the later date.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  There is no evidence that the 
veteran's claim of entitlement to service connection for COPD 
was received by VA prior to November 3, 2003, or that either 
the veteran or his service representative sent any 
communication to VA within a year of the 1969 determination, 
indicating that he disagreed with the denial of his claim.  
Nor is there any evidence that the veteran intended to file a 
claim of entitlement to service connection for COPD between 
February 7, 1969, and November 3, 2003.  Therefore, the Board 
concludes that the record does not contain any previously 
unadjudicated claim for compensation that could entitle the 
veteran to an earlier effective date for his service 
connection claim for COPD.  

In summary, and with all due respect for the veteran's belief 
in the validity of his claim, the Board is constrained by the 
law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  Thus, even if medical knowledge and 
retrospective review of the veteran's records show 
affirmatively that he has had COPD all along due to service, 
for the reasons already enunciated, the award of disability 
compensation may not be made effective any earlier than the 
receipt of the veteran's formal claim for service connection 
for COPD.  As such there is no legal basis for assignment of 
an earlier effective date for the grant of service connection 
for COPD, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 51.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post- 
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the veteran on August 2006 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was required to substantiate the claim for an 
earlier effective date and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a March 2008 supplemental 
statement of the case (SSOC) after the notice was provided.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from July 
2004 to February 2008, private treatment records dated 
September 2000 to December 2003, and Social Security 
Administration (SSA) medical records.  VA did not provide the 
veteran with an examination in connection with his claim for 
an earlier effective date because the issue does not meet the 
statutory or regulatory requirements for entitlement to an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); see 
also 38 C.F.R. § 3.159(c)(4) (2007).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to an earlier effective date prior to November 3, 
2003, for the award of service connection for COPD is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


